 



Exhibit 10.1
AMENDMENT NO. 3
TO
LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 3 (“Amendment No. 3”) is entered into as of June 28,
2006, by and among ROCKY BRANDS, INC. (formerly known as ROCKY SHOES & BOOTS,
INC.), a corporation organized and existing under the laws of the State of Ohio,
LIFESTYLE FOOTWEAR, INC., a corporation organized and existing under the laws of
the State of Delaware, EJ FOOTWEAR LLC, a limited liability company organized
and existing under the laws of the State of Delaware, HM LEHIGH SAFETY SHOE CO.
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, GEORGIA BOOT LLC, a limited liability company organized and
existing under the laws of the State of Delaware, GEORGIA BOOT PROPERTIES LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, DURANGO BOOT COMPANY LLC, a limited liability company organized and
existing under the laws of the State of Delaware, NORTHLAKE BOOT COMPANY LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited liability company organized and
existing under the laws of the State of Delaware, LEHIGH SAFETY SHOE PROPERTIES
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (the foregoing entities, jointly and severally, “Borrower”),
the financial institutions party thereto (each a “Lender” and collectively, the
“Lenders”), and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the “Agent”).
BACKGROUND
     Borrowers, Agent and Lenders are parties to a Loan and Security Agreement
dated as of January 6, 2005 (as amended by Amendment No. 1 to Loan and Security
Agreement and Consent dated as of January 19, 2005 and Amendment No. 2 to Loan
and Security Agreement dated as of April 30, 2006, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Agent and Lenders provide Borrowers with certain
financial accommodations.
     Borrowers have requested Lenders to consent to the prepayment to ACAS of
the principal sum of $15,000,000 (representing 50% of the outstanding amount of
Term Loan B), utilizing the proceeds of a $15,000,000 Term Loan C to be provided
by Lenders. Term Loan C would constitute an Obligation secured by the Collateral
in the same priority as Term Loan A and the Revolving Loans.
     Accordingly, Borrowers have requested that Lenders increase the aggregate
credit facility to $122,468,572.04, to consist of (a) Term Loan A which, as of
the date of this Amendment No. 3, is in the outstanding principal balance of
$7,468,572.09, (b) a new Term Loan C which would be in the original principal
sum of $15,000,000, and (c) the Revolving Loans in the maximum amount of
$100,000,000. Upon the terms and conditions set forth in this Amendment No. 3,
Agent and Lenders have so agreed to amend the Loan Agreement to provide for such
increased credit facility on the terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



     Borrowers have also requested Lenders to reset the financial covenants, and
to amend certain other provisions of the Loan Agreement; Lenders have agreed to
effectuate such modifications to the Loan Agreement on the terms and conditions
set forth herein;
     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Loan Agreement.
     2. Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is amended as
follows:
          (a) The words “ROCKY SHOES & BOOTS, INC., a corporation organized and
existing under the laws of the State of Ohio (‘Parent’)” appearing in the
introductory paragraph to the Loan Agreement are hereby amended and restated as
follows:
ROCKY BRANDS, INC. (formerly known as ROCKY SHOES & BOOTS, INC.), a corporation
organized and existing under the laws of the State of Ohio (“Parent”)
          (b) Section 1.1 of the Loan Agreement is amended by inserting the
following defined terms in their appropriate alphabetical order:
“Adjusted Indebtedness of Rocky on a Consolidated Basis” shall mean total
Indebtedness of Rocky on a Consolidated Basis, provided that for purposes of
determining Adjusted Indebtedness of Rocky on a Consolidated Basis as of the end
of any fiscal period, the outstanding balance of Revolving Loans and Letter of
Credit Liabilities as of the end of such period shall be deemed to be the
average outstanding balance of Revolving Loans and Letter of Credit Liabilities
as of the end of the four most recently ended fiscal quarter periods, including
the period then just ended.
“Amendment No. 3” shall mean Amendment No. 3 to this Agreement dated as of
June 28, 2006.
“Amendment No. 3 Closing Date” shall mean the date upon which all of the
conditions precedent to the effectiveness of Amendment No. 3 have been
satisfied.
“Term Loan C” means the Advances made pursuant to Section 2.1(B-1).
“Term Loan C Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata share of Term Loan C in the maximum aggregate amount
set forth on the signature page of

2



--------------------------------------------------------------------------------



 



Amendment No. 3 opposite such Lender‘s signature or in the most recent
Assignment and Acceptance Agreements, if any, executed by such Lender and (b) as
to all Lenders, the aggregate commitment of all Lenders to make Term Loan C.
“Term Note A” means each promissory note of Borrower in form and substance
satisfactory to Agent, issued to evidence the Term Loan A Commitment.
“Term Note C” means each promissory note of Borrower in form and substance
satisfactory to Agent, issued to evidence the Term Loan C Commitment.
          (c) The following defined terms in Section 1.1 are amended in their
entirety to provide as follows:
“Applicable Margin” for each type of Loan shall mean, commencing as of the
Amendment No. 3 Closing Date and continuing, until the First Adjustment Date (as
hereafter defined), the applicable percentage specified below:

                      APPLICABLE   APPLICABLE     MARGIN FOR   MARGIN FOR    
DOMESTIC RATE   LIBOR RATE TYPE OF LOAN   LOANS   LOANS
Revolving Advances
    0.75 %     2.25 %
Term Loan A
    1.50 %     3.00 %
Term Loan C
    1.50 %     3.00 %

Thereafter on a quarterly basis, effective as of the first day following receipt
by Agent of the internal financial statements of Rocky on a Consolidated Basis
required under Section 5.1(E)(b) for the previous fiscal quarter (each day of
such delivery, an “Adjustment Date”), commencing with the first Business Day
following receipt by Agent of the internal financial statements of Rocky on a
Consolidated Basis for the fiscal quarter ending June 30, 2006 required under
Section 5.1(E)(b) (the “First Adjustment Date”), the Applicable Margin for each
type of Loan shall be adjusted, if necessary, to the applicable percent per
annum set forth in the pricing table set forth below corresponding to the Total
Leverage Ratio for the trailing twelve month period ending on the last day of
the most recently completed fiscal quarter prior to the applicable Adjustment
Date (each such period, a “Calculation Period”):

3



--------------------------------------------------------------------------------



 



                                                      APPLICABLE MARGIN FOR  
APPLICABLE MARGIN FOR TOTAL   DOMESTIC RATE LOANS   LIBOR RATE LOANS LEVERAGE  
Revolving   Term   Term   Revolving   Term   Term RATIO   Advances   Loan A  
Loan C   Advances   Loan A   Loan C
Greater than or equal to 4.0 to 1.0
    1.25 %     2.00 %     2.00 %     2.75 %     3.50 %     3.50 %
Greater than or equal to 3.0 to 1.0 but less than 4.0 to 1.0
    1.00 %     1.75 %     1.75 %     2.50 %     3.25 %     3.25 %
Greater than or equal to 2.0 to 1.0 but less than 3.0 to 1.0
    0.75 %     1.50 %     1.50 %     2.25 %     3.00 %     3.00 %
Less than 2.0 to 1.0
    0.50 %     1.25 %     1.25 %     2.00 %     2.75 %     2.75 %

If Borrower shall fail to timely deliver the financial statements, certificates
and/or other information required under Section 5.1(E)(b), each Applicable
Margin shall be conclusively presumed to equal the highest Applicable Margin
specified in the pricing table set forth above for the period commencing on the
required delivery date of such financial statements, certificates and/or other
information until the delivery thereof.
“Commitment” or “Commitments” means the commitment or commitments of Lenders to
make Loans as set forth in Sections 2.1(A), 2.1(B) and/or 2.1(B-1) and to
provide Lender Letters of Credit as set forth in Section 2.1(E).
“Excess Cash Flow” means, for any period, the greater of (a) zero (0); or
(b) without duplication, the total of the following for Rocky on a Consolidated
Basis, each calculated for such period: (i) EBITDA; plus (ii) tax refunds
actually received, to the extent not remitted to Agent pursuant to
Section 2.4(B)(5) and applied in prepayment of Term Loan A and/or Term Loan C;
less (iii) Capital Expenditures (to the extent actually made in cash and/or due
to be made in cash within such period, excluding any Capital Expenditures under
or with respect to Capital Leases to the extent of the amount financed thereby,
but in no event more than the amount permitted in Section 5.3(E); less
(iv) income and franchise taxes paid or accrued excluding any provision for
deferred taxes included in the determination of net income; less (v) decreases
in deferred income taxes resulting from payments of deferred taxes accrued in
prior periods; less (vi) Cash Interest Expense; less (vii) voluntary prepayments
made under Section 2.4(C); less (viii) mandatory prepayments from Proceeds of
Asset Dispositions made under Section 2.4(B)(2), but only to the extent that the
transaction that precipitated the mandatory prepayment increased net income of
Borrower, as determined in accordance with GAAP; less (ix)

4



--------------------------------------------------------------------------------



 



payments of principal paid in cash with respect to all long-term Indebtedness
(other than Revolving Loans) and Capital Leases.
“Loan” or “Loans” means an advance or advances under the Term Loan A Commitment,
the Term Loan C Commitment or the Revolving Loan Commitment.
“Term Note” means, jointly and severally, Term Note A and Term Note C.
“Total Loan Commitment” means as to any Lender the aggregate commitments of such
Lender with respect to its Revolving Loan Commitment, Term Loan A Commitment and
Term Loan C Commitment.
          (d) The last sentence of the definition of “Borrowing Base” appearing
in Section 1.1 of the Loan Agreement is amended and restated in its entirety as
follows:
The calculation of the actual advance rates, utilizing the formulae provided in
this definition of Borrowing Base, with respect to different categories of
Eligible Inventory, shall be set forth on Exhibit D, which shall be subject to
modification from time to time by Agent, including without limitation on the
Amendment No. 3 Closing Date (as set forth on Exhibit D to Amendment No. 3) and
thereafter following each appraisal conducted by Agent.
          (e) Clauses (2) and (3) of the definition of “Eligible Accounts”
appearing in Section 1.1 of the Loan Agreement are each amended by adding the
following proviso at the end thereof:
provided, however, that with respect to Accounts due HM Lehigh, such Accounts
shall not be considered ineligible due to the provisions of this clause unless
the applicable Accounts remain unpaid for more than sixty (60) days after the
due date specified in the original invoice or for more than ninety (90) days
after the invoice date if no due date was specified;
          (f) Clause (8) of the definition of “Interest Period” appearing in
Section 1.1 of the Loan Agreement is amended by deleting the word “five (5)” and
by inserting “seven (7)” in lieu thereof.
          (g) The definition of “Senior Debt” appearing in Section 1.1 of the
Loan Agreement is amended and restated in its entirety as follows:
“Senior Debt” shall mean Adjusted Indebtedness of Rocky on a Consolidated Basis
other than (a) Indebtedness under Term Loan B and (b) any unsecured Indebtedness
of Rocky on a Consolidated Basis.

5



--------------------------------------------------------------------------------



 



          (h) The definition of the term “Senior Term Loans” appearing in
Section 1.1 of the Loan Agreement is deleted in its entirety.
          (i) The definition of “Total Leverage Ratio” appearing in Section 1.1
of the Loan Agreement is amended and restated in its entirety as follows:
“Total Leverage Ratio” shall mean, for any period, the ratio of (x) Adjusted
Indebtedness of Rocky on a Consolidated Basis as of the end of such period to
(y) EBITDA for such period.
          (j) Section 2.1(B) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(B) Term Loan A. On the Closing Date, each Lender extended a loan to Borrower,
equal to its Pro Rata Share of the Term Loan A Commitment which, as of the
Closing Date, was in the aggregate amount of $18,000,000. The outstanding
principal balance of Term Loan A as of the Amendment No. 3 Closing Date of this
Agreement is $7,468,572.09, which sum remains due and owing by Borrowers.
Amounts borrowed under this Section 2.1(B) and repaid may not be reborrowed.
Commencing after the Amendment No. 3 Closing Date, Borrower shall make principal
payments in the amount of the applicable Scheduled Installment of Term Loan A
(or such lesser principal amount as shall then be outstanding) on the dates set
forth below:
(B-1) Term Loan C. Each Lender, severally, agrees to lend to Borrower, on the
Amendment No. 3 Closing Date, its Pro Rata Share of the Term Loan C Commitment
which is in the aggregate amount of $15,000,000. Amounts borrowed under this
Section 2.1(B-1) and repaid may not be reborrowed. Borrower shall make principal
payments in the amount of the applicable Scheduled Installment of Term Loan C
(or such lesser principal amount as shall then be outstanding) on the dates set
forth below:
“Scheduled Installment“ means, for each date set forth below, the amount set
forth opposite such date.

                      Scheduled   Scheduled     Installment – Term   Installment
– Term Date   Loan A   Loan C
June 30, 2006
  $ 1,500,000.00          
September 30, 2006
  $ 1,500,000.00     $ 247,381.01  
December 31, 2006
  $ 1,500,000.00     $ 247,381.01  
March 31, 2007
  $ 1,500,000.00     $ 247,381.01  
June 30, 2007
  $ 1,468,572.09     $ 278,808.92  
September 30, 2007
          $ 1,747,381.01  
December 31, 2007
          $ 1,747,381.01  

6



--------------------------------------------------------------------------------



 



                      Scheduled   Scheduled     Installment – Term   Installment
– Term Date   Loan A   Loan C
March 31, 2008
          $ 1,747,381.01  
June 30, 2008
          $ 1,747,381.01  
September 30, 2008
          $ 1,747,381.01  
December 31, 2008
          $ 1,747,381.00  
March 31, 2009
          $ 1,747,381.00  
June 30, 2009
          $ 1,747,381.00  

          (k) Section 2.4(B)(3) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(3) Prepayments from Excess Cash Flow. Except with respect to the Fiscal Year
ending December 31, 2005, until repayment in full of Term Loan A and Term Loan
C, on or prior to June 30 of each year, the Borrowers shall prepay the
Obligations in an amount equal to 50% of Excess Cash Flow for such prior Fiscal
Year (“Cash Flow Prepayments”) calculated on the basis of the audited financial
statements for such Fiscal Year delivered to Agent pursuant to
Section 5.1(E)(a). All Cash Flow Prepayments shall be applied to the Loans in
accordance with Section 2.4(E). Concurrently with the making of any such
payment, Parent shall deliver to Agent and Lenders a certificate of Parent’s
chief executive officer or chief financial officer demonstrating its calculation
of the amount required to be paid. In the event that any such financial
statement is not so delivered, then a calculation based upon estimated amounts
shall be made by Agent upon which calculation the Borrowers shall make the
prepayment required by this Section 2.4(B)(3), subject to adjustment when the
financial statement is delivered to Agent as required hereby. The calculation
made by Agent shall not be deemed a waiver of any rights Agent or Lenders may
have as a result of the failure by Loan Parties to deliver such financial
statement.
          (l) Section 2.4(C) of the Loan Agreement is hereby amended by
inserting the words “or Term Loan C” immediately following the words “Term Loan
A” appearing therein.
          (m) Section 2.4(E) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(E) Application of Prepayment Proceeds. Except as otherwise provided therein,
all prepayments described in Sections 2.4(B)(2) through 2.4(B)(7) shall first be
applied in payment of Scheduled Installments of Term Loan A and Term Loan C, on
a pro rata basis, in the inverse order of maturity, and at any time after Term
Loan A and Term Loan C shall have been repaid in full, such payments shall be
applied (a) if, after giving effect to any such payment (i) no Default or Event
of Default has occurred which is then continuing, and (ii) Undrawn Availability
shall not be less than $12,500,000, in prepayment and satisfaction of Term Loan
B, including both principal and interest accrued thereon and then (b) to

7



--------------------------------------------------------------------------------



 



reduce the outstanding principal balance of the Revolving Loans but not as a
permanent reduction of the Revolving Loan Commitment; provided, however, that
(x) the application of any proceeds from the issuance of proceeds of the
issuance of securities described in Section 2.4(B)(4) (an “Issuance”) shall be
applied as follows: (i) first, in full prepayment and satisfaction of Term Loan
A, including both principal and interest accrued thereon, (ii) second, in full
prepayment and satisfaction of Term Loan C, including both principal and
interest accrued thereon, (iii) third in full prepayment and satisfaction of
Term Loan B, including both principal and interest accrued thereon, and
(iv) fourth, in the event any excess proceeds remain following the payment of
underwriting fees and other reasonable professional fees associated with the
Issuance, to pay any applicable prepayment premiums associated with the
prepayment of Term Loan A, Term Loan B and Term Loan C and (v) fifth, to repay
outstanding Revolving Loans, but not as a permanent reduction of the Revolving
Loan Commitment and (y) the application of any proceeds of tax refunds described
in Section 2.4(B)(5) which consist of tax refunds anticipated to be received
each year by the applicable Borrower in its ordinary course of doing business,
as reasonably determined by Agent, shall be applied to reduce the outstanding
principal balance of the Revolving Loans but not as a permanent reduction of the
Revolving Loan Commitment. Considering each type of Loan being prepaid
separately, any such prepayment shall be applied first to Base Rate Loans of the
type required to be prepaid before application to LIBOR Loans of the type
required to be prepaid.
          (n) Section 2.7(A) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(A) Grant of Liens in the Collateral. To secure the payment and performance of
the Obligations, including all renewals, extensions, restructurings and
refinancings of any or all of the Obligations, each Loan Party hereby grants to
Agent, for the benefit of Agent and Lenders, a continuing security interest in,
lien and mortgage in and to, right of setoff against and collateral assignment
of all of such Loan Party’s assets, other than Excluded Property, in each case,
whether now owned or existing or hereafter acquired or arising and regardless of
where located including, without limitation, all: (1) Accounts; (2) Chattel
Paper; (3) Commercial Tort Claims, including those specified on Schedule 2.7(A);
(4) Deposit Accounts and cash and other monies and property of such Loan Party
in the possession or under the control of Agent, any Lender or any participant
of any Lender in the Loans; (5) Documents; (6) Equipment; (7) Fixtures; (8)
General Intangibles (including Intellectual Property); (9) Goods; (10)
Instruments; (11) Inventory; (12) Investment Property; (13) Letter-of-Credit
Rights and Supporting Obligations; (14) other Personal Property whether or not
subject to the UCC; and (15) Additional Mortgaged Property; together with all
books, records, ledger cards, files, correspondence, computer programs, tapes,
disks and related data

8



--------------------------------------------------------------------------------



 



processing software that at any time evidence or contain information relating to
any of the property described above or are otherwise necessary or helpful in the
collection thereof or realization thereon; and Proceeds and products of all or
any of the property described above (all of the above being collectively
referred to as the “Collateral“).
          (o) Clause (g) of Section 5.1(E) of the Loan Agreement is hereby
amended and restated in its entirety as follows:
(g) Borrowing Base Certificate. On a weekly basis (or more frequently if
required by Agent), on Tuesday of each week (unless a different day or more
frequent days are required by Agent) a Borrowing Base Certificate calculated as
of the last Business Day of the immediately preceding week; provided, however,
that the information set forth on each Borrowing Base Certificate with respect
to Eligible Inventory shall be updated on a monthly basis not later than thirty
(30) days after the end of each calendar month.
          (p) Section 5.2(R) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(R) Changes Relating to Note Purchase Documents; Prepayments. The Loan Parties
shall not change or amend the terms of the Note Purchase Agreement or any Term
Note B, if such amendment shall not be permitted in accordance with the terms of
the Intercreditor Agreement, as amended from time to time, nor shall Loan
Parties make any prepayments in any Fiscal Year in respect of Term Note B
except, (x) subsequent to the making of Cash Flow Prepayments to Agent in
accordance with Section 2.4(B)(3), (y) in aggregate amounts equal to not more
than 25% of Excess Cash Flow for the applicable prior Fiscal Year and (z) in the
aggregate amount equal to $15,000,000, on or about the Amendment No. 3 Closing
Date.
          (q) Section 5.3 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
5.3. Financial Covenants. Parent covenants that, so long as any of the
Commitments hereunder shall be in effect and until indefeasible payment in full,
in cash of all Obligations and termination of all Lender Letters of Credit, it
shall maintain, on a consolidated basis, the following:
          (A) Fixed Charge Coverage. A minimum Fixed Charge Coverage Ratio as of
the end of each period set forth below of not less than the respective ratio set
forth below:

9



--------------------------------------------------------------------------------



 



          Period   Fixed Charge Coverage Ratio
Four Quarters ending June 30, 2006
    1.00 to 1.00  
Four Quarters ending September 30, 2006
    1.00 to 1.00  
Four Quarters ending December 31, 2006
    1.00 to 1.00  
Four Quarters ending March 31, 2007
    1.00 to 1.00  
Four Quarters ending June 30, 2007
    1.00 to 1.00  
Four Quarters ending September 30, 2007
    1.00 to 1.00  
Four Quarters ending December 31, 2007
    1.00 to 1.00  
Four Quarters ending March 31, 2008
    1.00 to 1.00  
Four Quarters ending June 30, 2008
    1.00 to 1.00  
Four Quarters ending September 30, 2008
    1.00 to 1.00  
Four Quarters ending December 31, 2008
    1.00 to 1.00  
Each four Quarter period ending thereafter
    1.00 to 1.00  

          (B) Total Leverage. A Total Leverage Ratio as of the end of each
period set forth below in a ratio not greater than the respective ratio set
forth below:

          Period   Total Leverage Ratio
Four Quarters ending June 30, 2006
    3.80 to 1.00  
Four Quarters ending September 30, 2006
    3.80 to 1.00  
Four Quarters ending December 31, 2006
    3.80 to 1.00  
Four Quarters ending March 31, 2007
    3.75 to 1.00  
Four Quarters ending June 30, 2007
    3.65 to 1.00  
Four Quarters ending September 30, 2007
    3.55 to 1.00  
Four Quarters ending December 31, 2007
    3.40 to 1.00  
Four Quarters ending March 31, 2008
    3.35 to 1.00  
Four Quarters ending June 30, 2008
    3.30 to 1.00  
Four Quarters ending September 30, 2008
    3.25 to 1.00  
Four Quarters ending December 31, 2008
    3.10 to 1.00  
Four Quarters ending March 31, 2009
    3.00 to 1.00  
Four Quarters ending June 30, 2009
    3.00 to 1.00  
Four Quarters ending September 30, 2009
    3.00 to 1.00  
Each four Quarter period ending thereafter
    2.90 to 1.00  

          (C) Minimum EBITDA. EBITDA as of the end of each period set forth
below in an amount not less than the respective amount set forth below:

10



--------------------------------------------------------------------------------



 



          Period   Minimum EBITDA
Four Quarters ending June 30, 2006
  $ 30,000,000  
Four Quarters ending September 30, 2006
  $ 30,000,000  
Four Quarters ending December 31, 2006
  $ 30,000,000  
Four Quarters ending March 31, 2007
  $ 30,000,000  
Four Quarters ending June 30, 2007
  $ 30,000,000  
Four Quarters ending September 30, 2007
  $ 30,000,000  
Four Quarters ending December 31, 2007
  $ 30,600,000  
Four Quarters ending March 31, 2008
  $ 30,600,000  
Four Quarters ending June 30, 2008
  $ 30,600,000  
Four Quarters ending September 30, 2008
  $ 30,600,000  
Four Quarters ending December 31, 2008
  $ 31,400,000  
Four Quarters ending March 31, 2009
  $ 31,400,000  
Four Quarters ending June 30, 2009
  $ 31,400,000  
Four Quarters ending September 30, 2009
  $ 31,400,000  
Each four Quarter period ending thereafter
  $ 32,200,000  

          (D) Senior Leverage Ratio. A Senior Leverage Ratio as of the end of
each period set forth below in a ratio not greater than the respective ratio set
forth below:

          Period   Senior Leverage Ratio
Four Quarters ending June 30, 2006
    3.30 to 1.00  
Four Quarters ending September 30, 2006
    3.30 to 1.00  
Four Quarters ending December 31, 2006
    3.30 to 1.00  
Four Quarters ending March 31, 2007
    3.25 to 1.00  
Four Quarters ending June 30, 2007
    3.15 to 1.00  
Four Quarters ending September 30, 2007
    3.05 to 1.00  
Four Quarters ending December 31, 2007
    2.90 to 1.00  
Four Quarters ending March 31, 2008
    2.85 to 1.00  
Four Quarters ending June 30, 2008
    2.80 to 1.00  
Four Quarters ending September 30, 2008
    2.75 to 1.00  
Four Quarters ending December 31, 2008
    2.60 to 1.00  
Four Quarters ending March 31, 2009
    2.50 to 1.00  
Four Quarters ending June 30, 2009
    2.50 to 1.00  
Four Quarters ending September 30, 2009
    2.50 to 1.00  
Each four Quarter period ending thereafter
    2.40 to 1.00  

          (E) Capital Expenditures. Capital Expenditures made by Rocky on a
Consolidated Basis during any Fiscal Year set forth below, in the aggregate
together with all expenditures in respect of Capital Leases, that would exceed
the amount set forth opposite each Fiscal Year below; provided, that any unused
portion of any such annual amount in each Fiscal Year, up to twenty-five percent
(25%) of such maximum amount set forth below may be carried over solely to the
immediately succeeding Fiscal Year:

11



--------------------------------------------------------------------------------



 



          Period   Maximum Capital Expenditures
Fiscal Year ending December 31, 2005
  $ 6,500,000  
Fiscal Year ending December 31, 2006
  $ 6,500,000  
Fiscal Year ending December 31, 2007
  $ 6,500,000  
Fiscal Year ending December 31, 2008
  $ 6,500,000  

          (F) Undrawn Availability. At all times Undrawn Availability shall not
be less than $5,000,000.
          (r) Section 9.4(A) of the Loan Agreement is hereby amended by
inserting the words “or Term Loan C” immediately following the words “Term Loan
A” appearing in the last sentence thereof.
     3. Conditions of Effectiveness. This Amendment No. 3 shall become effective
upon satisfaction of the following conditions precedent:
          (a) Agent shall have received eight (8) copies of this Amendment No. 3
duly executed by each Borrower and each Lender;
          (b) Agent shall have received, for the pro rata benefit of the Lenders
based upon their respective Term Loan C Commitments, the sum of $37,500
representing a one-quarter of one-percent (0.25%) funding fee with respect to
Term Loan C, which shall be fully earned on the Amendment No. 3 Closing Date and
not subject to rebate, refund, proration and/or reduction for any reason;
          (c) Agent shall have received a Term Note C dated as of the Amendment
No. 3 Closing Date for each Lender, evidencing Borrowers’ Obligations with
respect to each such Lender’s respective Term Loan C Commitments as of such
date, in the form annexed hereto as Exhibit A, properly completed with respect
to the applicable amount due each Lender;
          (d) Agent shall have received evidence, in form and substance
acceptable to Agent, of a $15,000,000 cash prepayment of Term Loan B;
          (e) Agent shall have received eight (8) copies of Amendment No. 1 to
Intercreditor Agreement in the form annexed hereto as Exhibit B dated as of the
Amendment No. 3 Closing Date duly executed by ACAS;
          (f) Agent shall have received a true and correct copy of an amendment
to the Note Purchase Agreement in form and substance satisfactory to Agent in
all respects;
          (g) Undrawn Availability shall be not less than $6,000,000 after
giving effect to all transactions contemplated herein on the Amendment No. 3
Closing Date;
          (h) Agent shall have received Secretary’s Certificates from each
Borrower authorizing the execution, delivery and performance of Amendment No. 3
in form and substance acceptable to Agent; and

12



--------------------------------------------------------------------------------



 



          (i) Agent shall have received opinions of counsel from counsel to each
Borrower in form and substance satisfactory to Agent.
     4. Representations and Warranties. Each Borrower hereby represents and
warrants as follows:
          (a) This Amendment No. 3 and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrowers and are enforceable
against each Borrower in accordance with their respective terms.
          (b) Upon the effectiveness of this Amendment No. 3, each Borrower
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby, and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment No. 3, except to the extent
any such representation or warranty expressly relates to an earlier date.
          (c) No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment No. 3.
          (d) No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement.
          (e) The issuance of this Amendment No. 3 is permitted pursuant to all
applicable law and all material agreements, documents and instruments to which
any Loan Party is a party or by which any of their respective properties or
assets are bound.
     5. Effect on the Loan Agreement.
          (a) Upon the effectiveness of Section 2 hereof, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.
          (b) Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment No. 3
shall not operate as a waiver of any right, power or remedy of Agent or Lenders,
nor constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
     6. Release. Each Borrower hereby acknowledges and agrees that: (a) neither
it nor any of its Affiliates has any claim or cause of action against Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) Agent and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to Borrowers under the Loan Agreement and the other Loan Documents.
Notwithstanding the foregoing, Agent and the Lenders wish (and Borrowers agree)
to eliminate any possibility that any past conditions, acts, omissions, events
or circumstances would impair or

13



--------------------------------------------------------------------------------



 



otherwise adversely affect any of the Agent’s and the Lenders’ rights,
interests, security and/or remedies under the Loan Agreement and the other Loan
Documents. Accordingly, for and in consideration of the agreements contained in
this Amendment and other good and valuable consideration, each Borrower (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent and
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Amendment No. 3 Closing Date arising out of, connected
with or related in any way to this Amendment No. 3, the Loan Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Borrower, or
the making of any Advance, or the management of such Advance or the Collateral.
     7. Governing Law. This Amendment No. 3 shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.
     8. Headings. Section headings in this Amendment No. 3 are included herein
for convenience of reference only and shall not constitute a part of this
Amendment No. 3 for any other purpose.
     9. Counterparts; Facsimile. This Amendment No. 3 may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

14



--------------------------------------------------------------------------------



 



Exhibit 10.1
IN WITNESS WHEREOF, this Amendment No. 3 has been duly executed as of the day
and year first written above.

                  ROCKY BRANDS, INC.         LIFESTYLE FOOTWEAR, INC.         EJ
FOOTWEAR LLC         HM LEHIGH SAFETY SHOE CO. LLC         GEORGIA BOOT LLC    
    GEORGIA BOOT PROPERTIES LLC         DURANGO BOOT COMPANY LLC        
NORTHLAKE BOOT COMPANY LLC         LEHIGH SAFETY SHOE CO. LLC         LEHIGH
SAFETY SHOE PROPERTIES LLC    
 
           
 
  By:      /s/ James E. McDonald
 
   
 
  Name:   James E. McDonald    
 
  Title:   Chief Financial Officer of each of the    
 
      foregoing Borrowers    
 
                GMAC COMMERCIAL FINANCE LLC    
 
           
 
  By:     /s/ Thomas Brent
 
   
 
  Name:   Thomas Brent    
 
  Title:   Director    
 
                Revolving Loan Commitment:         $27,118,640.00         Term
Loan A Commitment:         $2,025,375.18         Term Loan C Commitment:        
$4,067,796.00    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:     /s/ William J. Wilson
 
   
 
  Name:   William J. Wilson    
 
  Title:   Vice President    
 
                Revolving Loan Commitment:         $21,186,440.00         Term
Loan A Commitment:         $1,582,324.54         Term Loan C Commitment:        
$3,177,966.00    

1216024 — Signature Page to Amendment No. 3

 



--------------------------------------------------------------------------------



 



                  CHARTER ONE BANK, N.A.    
 
           
 
  By:     /s/ James G. Zamborsky
 
   
 
  Name:   James G. Zamborsky    
 
  Title:   Vice President    
 
                Revolving Loan Commitment:         $17,796.610.00         Term
Loan A Commitment:         $1,329,152.65         Term Loan C Commitment:        
$2,669,491.50    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:     /s/ Peter Redington
 
   
 
  Name:   Peter Redington    
 
  Title:   A-V.P.    
 
                Revolving Loan Commitment:         $17,796.610.00         Term
Loan A Commitment:         $1,329,152.65         Term Loan C Commitment:        
$2,669,491.50    
 
                COMERICA BANK    
 
           
 
  By:      /s/ Harold Dalton
 
   
 
  Name:   Harold Dalton    
 
  Title:   V.P.    
 
                Revolving Loan Commitment:         $16,101,700.00         Term
Loan A Commitment:         $1,202,567.07         Term Loan C Commitment:        
$2,415,255.00    

1216024 — Signature Page to Amendment No. 3

 